DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicants’ original application filed 12 April 2021.  
Claims 21–40 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continuation Application
This application is allegedly a continuation application of US Application No. 15/724,918 filed on 04 October 2017, now US Patent 10,977,631 (“Parent Application”). See MPEP § 201.07. In accordance with MPEP § § 609.02 (II)(A)(2) and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also, in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicants are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application. See MPEP § 609.02 (II)(A)(2).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/724,918, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, claim 28 requires “method of claim 27, wherein the information comprises an internet protocol address associated with the content server,” where claim 27 (and therefore also claim 28) requires “the first key is generated from information.”
Applicant states that this application is a continuation application of the prior-filed application. A continuation cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: see above.
Information Disclosure Statement
The Information Disclosure Statement filed on 23 September 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21–40 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Each of claims 21–40 falls within one of the four statutory categories. See MPEP § 2106.03. For example, each of claims 21–38 falls within category of process; claim 39 falls within category of manufacture; and claim 40 falls within category of machine, i.e., a “concrete thing, consisting of parts, or of certain devices and combination of devices.” Digitech, 758 F.3d at 1348–49, 111 USPQ2d at 1719 (quoting Burr v. Duryee, 68 U.S. 531, 570, 17 L. Ed. 650, 657 (1863)).
Step 2A – Prong 1
Exemplary claim 21 is directed to an abstract idea of managing access to content, which is at least a certain method of organizing human activity. The abstract idea is set forth or described by the following italicized limitations: 
21. A method comprising: 
receiving, by a license [entity] server including at least one processor, a content transfer license request and a first key, wherein the content transfer license request is associated with a client device requesting for a transfer of a content, wherein the license [entity] server is distinct from the client device; 
determining that the client device is authorized to request for the transfer of the content; 
generating a license that includes the first key; and 
forwarding the license that includes the first key to the client device, wherein the first key is for decrypting the content.
The italicized limitations above represent certain methods of organizing human activity and/or a mental process (i.e., a process that can be performed mentally and/or with pen and paper). Therefore, the italicized limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
For example, the limitation “receiving, by a license [entity] …, a content transfer license request and a first key, wherein the content transfer license request is associated with a client … requesting for a transfer of a content, wherein the license [entity] … is distinct from the client …” is at least a commercial interaction. 
For example, the limitation “determining that the client … is authorized to request for the transfer of the content” is a sales activity, and/or a commercial interaction, and/or a mental process.
For example, the limitation “generating a license that includes the first key” is managing relationships or interactions between people, a sales activity, and/or a commercial interaction. 
For example, the limitation “forwarding the license that includes the first key to the client …, wherein the first key is for decrypting the content” is managing relationships or interactions between people, a sales activity, and/or commercial interaction.
Step 2A – Prong 2
Claim 21 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application. The additional elements are represented by the following underlined limitations: 
21. A method comprising: 
receiving, by a license [entity] server including at least one processor, a content transfer license request and a first key, wherein the content transfer license request is associated with a client device requesting for a transfer of a content, wherein the license [entity] server is distinct from the client device; 
determining that the client device is authorized to request for the transfer of the content; 
generating a license that includes the first key; and 
forwarding the license that includes the first key to the client device, wherein the first key is for decrypting the content.
The first additional element is “license server including at least one processor.” This element appears to limit the “receiving …” to be performed by use of a server including a processor, i.e., a computer. This element amounts to mere use of a generic computer component as a tool to perform the abstract idea. Therefore, this element individually does not provide a practical application. 
The second additional element is “client device.” This element appears to limit the “associate[ion]” with the “request” and the “client” to a “device” or computer. This element amounts to mere use of a generic computer component as a tool to perform the abstract idea. Therefore, this element individually does not provide a practical application. 
In view of the above, the two “additional elements” individually do not provide a practical application of the abstract idea. Furthermore, the two “additional elements” in combination amount to a server/client acting or involved in the abstract idea, which does no more than generally link the use of the abstract idea to a particular technological environment, i.e., a server/client environment, and therefore the combination of additional elements does not provide a practical application of the abstract idea.
Step 2B
Claim 21 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. The reasons for reaching this conclusion are substantially the same as the reasons given above in § Step 2A – Prong 2. For brevity only, those reasons are not repeated in this section.
Dependent Claims 22–38
Dependent claims 22–38 fail to cure this deficiency of independent claim 21 (set forth above) and are rejected accordingly. As noted below, a majority of the limitations of the dependent claims can be interpreted as outside the scope of the positively recited method steps, and are therefore not given patentable weight. Furthermore, claims 22–38 recite limitations that represent (in addition to the limitations already noted above) either the abstract idea or an additional element that is merely extra-solution activity, mere use of instructions and/or generic computer component(s) as a tool to implement the abstract idea, and/or merely limits the abstract idea to a particular technological environment. For example, claim 35 recites “forwarding a fresh license …,” which is managing relationships or interactions between people, a sales activity, and/or a commercial interaction. 
Claims 39–40
Claims 39–40 contain language similar to claim 21 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 39–40 are also rejected under 35 U.S.C. § 101.  
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 21, 33–34, and 36–40 are rejected under pre-AIA  35 U.S.C. § 102(b) as being anticipated by Downs et al. (US 6,226,618 B1) (“Downs”).
As per claim 21, Downs discloses a method comprising: 
receiving, by a license server (“Clearinghouse(s) 105”) including at least one processor, a content transfer license request and a first key, wherein the content transfer license request is associated with a client device (“End-User Device(s) 109”) requesting for a transfer of a content (“Content 113”), wherein the license server is distinct from the client device (fig. 6) (c. 24); 
determining that the client device is authorized to request for the transfer of the content (24:25–35); 
generating a license that includes the first key (24:35–40); and 
forwarding the license that includes the first key to the client device, wherein the first key is for decrypting the content (24:35–40).
As per claim 33, Downs discloses the method of claim 21, wherein the forwarding further comprises forwarding at least one requirement associated with the license (37:25–36, 59:35–66, 82:6–22).
As per claim 34, Downs discloses the method of claim 33, wherein the at least one requirement defines a duration of time that the license is valid (59:35–66).
As per claim 36, Downs discloses the method of claim 33, wherein the at least one requirement defines a subscription movie channel that the license is valid (Downs, 78:20–79:10).
As per claim 37, Downs discloses the method of claim 33, wherein the at least one requirement defines a category of content that the license is valid (59:35–66, e.g., rental).
As per claim 38, Downs discloses the method of claim 33, wherein the at least one requirement defines a number of playbacks of the content that the license is valid (59:35–66).
Claims 39–40 contain language similar to claim 21 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 39–40 are also rejected under 35 U.S.C. § 102 as being anticipated by Downs.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 35 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Downs.
As per claim 35, Downs discloses the method of claim 34, but does not expressly disclose further comprising: forwarding a fresh license after the duration of time has elapsed. However, for “rental” type content, one of ordinary skill, familiar with content rentals, would fully understand that content is often rented more than once. When the first rental expires (Downs, c. 60, e.g., after “two weeks”), then a new rental transaction can be performed. In this known retail scenario, Downs at least fairly suggests that a “fresh license” or new license with new rental duration (e.g., another two weeks) would be forwarded to the client device. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include forwarding a fresh license so that a user can execute a second rental of the same content. 
Claims 22–32 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Downs, in view of Helms et al. (US 2006/0047957 A1) (“Helms”).
As per claim 22, Downs discloses the method of claim 21, wherein [a] first server is distinct from the client device and the license server (fig. 6).
Downs does not expressly disclose wherein the content transfer license request is received from [the] first server. 
Note: Source of request (e.g., “from a first server”) does not appear to alter how “receiving” is performed, and therefore a distinction in the source does not appear to carry any patentable weight. Nevertheless, for compact prosecution purposes, the source is addressed in the following paragraphs.
Helms teaches content transfer license request is received from a first server ([0014]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the license request path via first server of Helms for the license request path directly from client device of Downs. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
As per claim 23, Downs/Helms teaches the method of claim 22, wherein the forwarding the license is forwarded to the client device via the first server (Helms, [0014]). Note: Similar to above, path of license (e.g., “via the first server”) does not appear to alter how “forwarding” is performed, and therefore a distinction in the path does not appear to carry any patentable weight. Nevertheless, for compact prosecution purposes, the source is addressed.
As per claim 24, Downs/Helms teaches the method of claim 23, wherein the forwarding the license is forwarded to the client device via the first server and a content server (Helms, [0014]; Downs, fig. 6).
As per claim 25, Downs/Helms teaches the method of claim 22, wherein the forwarding the license is forwarded directly to the client device by the license server and bypasses the first server (Downs, fig. 6).
As per claim 26, Downs/Helms teaches the method of claim 22, wherein the first key is generated by the first server (Downs, at least 44:44–55; note: this “wherein” clause can be interpreted as outside the scope of the method because it does not recite an additional method step nor affect a method step previously recited, and therefore not given patentable weight).
As per claim 27, Downs/Helms teaches the method of claim 26, wherein the first key is generated from information associated with a content server, wherein the first server is distinct from the content server, and wherein the client device is distinct from both the first server and the content server (note: this “wherein” clause can be interpreted as outside the scope of the method because it does not recite an additional method step nor affect a method step previously recited, and therefore not given patentable weight).
As per claim 28, Downs/Helms teaches the method of claim 27, wherein the information comprises an internet protocol address associated with the content server (note: this “wherein” clause can be interpreted as outside the scope of the method because it does not recite an additional method step nor affect a method step previously recited, and therefore not given patentable weight).
As per claim 29, Downs/Helms teaches the method of claim 27, wherein the information comprises a number provided by the content server (note: this “wherein” clause can be interpreted as outside the scope of the method because it does not recite an additional method step nor affect a method step previously recited, and therefore not given patentable weight).
As per claim 30, Downs/Helms teaches the method of claim 29, wherein the number comprises a seed number (note: this “wherein” clause can be interpreted as outside the scope of the method because it does not recite an additional method step nor affect a method step previously recited, and therefore not given patentable weight).
As per claim 31, Downs/Helms teaches the method of claim 27, wherein the first key is to be used by the content server to encrypt the content when the content is received by the content server, and wherein the content that is encrypted using the first key is forwarded to the client device by the content server (note: this “wherein” clause can be interpreted as outside the scope of the method because it does not recite an additional method step nor affect a method step previously recited, and therefore not given patentable weight).
As per claim 32, Downs/Helms teaches the method of claim 23, wherein the first key is encrypted by the first server prior to being forwarded to the client device (Downs, 23:30–35).
Claims 27–31 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Downs/Helms, in view of Peinado et al. (US 7,319,759 B1) (“Peinado”).
As per claim 27, Downs/Helms teaches the method of claim 26, wherein the first server is distinct from the content server (fig. 6, e.g., 101 and 11), and wherein the client device is distinct from both the first server and the content server (fig. 6).
Downs/Helms does not expressly disclose wherein the first key is generated from information associated with a content server.
Peinado teaches first key is generated from information associated with a content server (c. 43).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Downs/Helms to generate the key from information, as taught by Peinado, in order to coordinate key generation at multiple locations. 
As per claim 28, Downs/Helms/Peinado teach the method of claim 27, wherein the information comprises an internet protocol address associated with the content server (Peinado, c. 43; note: IP address is nonfunctional descriptive material).
 As per claim 29, Downs/Helms/Peinado teach the method of claim 27, wherein the information comprises a number provided by the content server (Peinado, c. 43).
As per claim 30, Downs/Helms/Peinado teach the method of claim 29, wherein the number comprises a seed number (Peinado, c. 43).
As per claim 31, Downs/Helms/Peinado teach the method of claim 27, wherein the first key is to be used by the content server to encrypt the content when the content is received by the content server, and wherein the content that is encrypted using the first key is forwarded to the client device by the content server (Peinado, c. 43; Downs, as cited above).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685